 



EXHIBIT 10.2
PetroQuest Energy, Inc.
INCENTIVE STOCK OPTION AGREEMENT
Optionee:                                         
     1. Grant of Stock Option. As of the Grant Date (identified in Section 19
below), PetroQuest Energy, Inc., a Delaware corporation (the “Company”), hereby
grants an Incentive Stock Option (the “Option”) to the Optionee (identified
above), an employee of the Company, to purchase the number of shares of the
Company’s common stock, $.001 par value per share (the “Common Stock”),
identified in Section 19 below (the “Shares”), subject to the terms and
conditions of this agreement (the “Agreement”) and the Company’s 1998 Incentive
Plan, as Amended and Restated effective March 16, 2006 (the “Plan”) which is
hereby incorporated herein in its entirety by reference. The Shares, when issued
to Optionee upon the exercise of the Option, shall be fully paid and
nonassessable. The Option is an incentive stock option” as defined in
Section 422 of the Internal Revenue Code.
     2. Definitions. All capitalized terms used herein shall have the meanings
set forth in the Plan unless otherwise specifically provided herein. Section 19
below sets forth meanings for various capitalized terms used in this Agreement.
     3. Option Term. The Option shall commence on the Grant Date (identified in
Section 19 below) and terminate on the date immediately prior to the tenth
(10th) anniversary of the Grant Date. The period during which the Option is in
effect and may be exercised is referred to herein as the “Option Period”.
     4. Option Price. The Option Price per Share is identified in Section 19
below.
     5. Vesting. The total number of Shares subject to this Option shall vest in
accordance with the Vesting Schedule (identified in Section 19 below). The
Shares may be purchased at any time after they become vested, in whole or in
part, during the Option Period; provided, however, the Option may only be
exercisable to acquire whole Shares. The right of exercise provided herein shall
be cumulative so that if the Option is not exercised to the maximum extent
permissible after vesting, the vested portion of the Option shall be
exercisable, in whole or in part, at any time during the Option Period.
     6. Method of Exercise. The Option is exercisable by delivery of a written
notice to the attention of the Secretary of the Company at the address for
notices to the Company provided below, signed by the Optionee, specifying the
number of Shares to be acquired on, and the effective date of, such exercise.
The Optionee may withdraw notice of exercise of this Option, in writing, at any
time prior to the close of business on the business day preceding the proposed
exercise date.
     7. Method of Payment. The Option Price upon exercise of the Option shall be
payable to the Company in full either: (i) in cash or its equivalent, or
(ii) subject to prior approval by the Committee in its discretion, by tendering
previously acquired Shares having an aggregate Fair Market Value (as defined in
the Plan) at the time of exercise equal to the total

 



--------------------------------------------------------------------------------



 



Option Price (provided that the Shares must have been held by the Optionee for
at least six (6) months prior to their tender to satisfy the Option Price), or
(iii) subject to prior approval by the Committee in its discretion, by
withholding Shares which otherwise would be acquired on exercise having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (as determined pursuant to Section 2.3 of the Plan), or (iv) subject to
prior approval by the Committee in its discretion, by a combination of (i),
(ii), and (iii) above. Any payment in shares of Common Stock shall be effected
by the delivery of such shares to the Secretary of the Company, duly endorsed in
blank or accompanied by stock powers duly executed in blank, together with any
other documents as the Secretary may require. If the payment of the Option Price
is remitted partly in Shares, the balance of the payment of the Option Price
shall be paid in either cash, certified check, bank cashiers’ check, or by wire
transfer.
     The Committee, in its discretion, may allow (i) a “cashless exercise” as
permitted under Federal Reserve Board’s Regulation T, 12 CFR Part 220 (or its
successor), and subject to applicable securities law restrictions and tax
withholdings, or (ii) any other means of exercise which the Committee, in its
discretion, determines to be consistent with the Plan’s purpose and applicable
law.
     As soon as practicable after receipt of a written notification of exercise
and full payment, the Company shall deliver to or on behalf of the Optionee, in
the name of the Optionee or other appropriate recipient, Share certificates for
the number of Shares purchased under the Option. Such delivery shall be effected
for all purposes when a stock transfer agent of the Company shall have deposited
such certificates in the United States mail, addressed to Optionee or other
appropriate recipient.
     8. Restrictions on Exercise. The Option may not be exercised if the
issuance of such Shares or the method of payment of the consideration for such
Shares would constitute a violation of any applicable federal or state
securities or other laws or regulations, including any such laws or regulations
or Company policies respecting blackout periods, or any rules or regulations of
any stock exchange on which the Common Stock may be listed.
     9. Termination of Employment. Voluntary or involuntary termination of
Employment and the death or Disability of Optionee shall affect Optionee’s
rights under the Option as follows:
     (a) Termination for Cause. The vested and non-vested portions of the Option
shall expire on 12:01 am. (CST) on the date of termination of Employment and
shall not be exercisable to any extent if Optionee’s Employment with the Company
is terminated for Cause (as defined in the Plan at the time of such termination
of Employment).
     (b) Other Involuntary Termination or Voluntary Termination. If Optionee’s
Employment with the Company is terminated for any reason other than for Cause,
retirement, death or Disability (as defined in the Plan at the time of
termination of Employment), then (i) the non-vested portion of the Option shall
immediately expire on the termination date (ii) the vested portion of the Option
shall expire to the extent not exercised within three (3) months after the date
of such termination of Employment. In

2



--------------------------------------------------------------------------------



 



no event may the Option be exercised by anyone after the earlier of (i) the
expiration of the Option Period or (ii) three (3) months after termination of
Employment.
     (c) Death or Disability. If Optionee’s Employment with the Company is
terminated by death or Disability, then the vesting of the Option will be
accelerated and the entire Option shall be 100% vested on the date of
termination of Employment and shall expire 365 calendar days after the date of
such termination of Employment to the extent not exercised by Optionee or, in
the case of death, by the person or persons to whom Optionee’s rights under the
Option have passed by will or by the laws of descent and distribution or, in the
case of Disability, by Optionee’s legal representative. In no event may the
Option be exercised by anyone after the earlier of(i) the expiration of the
Option Period or (ii) 365 days after Optionee’s death or termination of
Employment due to Disability.
     (d) Retirement. In the event of termination due to retirement, the vested
portion of the Option shall expire on the earlier of (A) the Option Period or
(B) three (3) months after the date of retirement, and the unvested portion of
the Option shall expire.
     (e) Change of Control. In the event of a “Change in Control” of the Company
(as defined below) the vesting of the Option will be accelerated and the entire
Option shall be 100% vested as of the date immediately preceding a Change in
Control and the Option may be accelerated and the Option shall otherwise be
affected as provided in the Plan at such time. For the purposes of this
Agreement, a “Change in Control” of the Company shall include any event as
defined in the Plan, and the Board has determined that pursuant to
Section 6.7(f) of the Plan, a “Change in Control” of the Company shall also
include any other event that constitutes a “Change in Control” of the Company as
defined in the Optionee’s Termination Agreement with the Company.
     10. Qualification as an Incentive Stock Option. The Optionee understands
that the Option is intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code. The Optionee must meet certain holding
periods under Section 422(a) of the Code to obtain the federal income tax
treatment applicable to the exercise of incentive stock options and the
disposition of Shares acquired thereby. The Optionee further understands that
the exercise price of Shares subject to this Option has been set by the
Committee at a price that the Committee determined to be not less than 100% (or,
if the Optionee, at the Grant Date, owned more than 10% of the total combined
voting power of the Company’s outstanding voting securities, 110%) of the Fair
Market Value, as determined in accordance with the Plan, of a share of Common
Stock on the Grant Date. The Optionee further understands and agrees, however,
that neither the Company nor the Committee shall be liable or responsible for
any additional tax liability incurred by the Optionee in the event that the
Internal Revenue Service for any reason determines that this Option does not
qualify as an “incentive stock option” within the meaning of the Code.
     11. Independent Legal and Tax Advice. Optionee acknowledges that the
Company has advised Optionee to obtain independent legal and tax advice
regarding the grant and exercise of the Option and the disposition of any Shares
acquired thereby.

3



--------------------------------------------------------------------------------



 



     12. Reorganization of Company. The existence of the Option shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
     13. Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, appropriate adjustments shall be made to the terms and provisions of
this Option as provided in the Plan.
     14. No Rights in Shares. Optionee shall have no rights as a stockholder in
respect of the Shares until the Optionee becomes the record holder of such
Shares.
     15. Investment Representation. Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Shares issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Option.
     16. No Guarantee of Employment. The Option shall not confer upon Optionee
any right to continued Employment with the Company or any subsidiary or
affiliate thereof.
     17. Withholding of Taxes. This Option is subject to and the Company shall
have the right to take any action as may be necessary or appropriate to satisfy
any federal, state, or local tax withholding obligations, including at the
Committee’s discretion, to make deductions from the number of Shares otherwise
deliverable upon exercise of the Option in an amount sufficient to satisfy
withholding of any federal, state or local taxes required by law.
     18. General.
     (a) Notices. All notices under this Agreement shall be mailed or delivered
by hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another. Notices shall be effective upon receipt.
     (b) Shares Reserved. Company shall at all times during the Option Period
reserve and keep available under the Plan such number of Shares as shall be
sufficient to satisfy the requirements of this Option.
     (c) Nontransferability of Option. The Option granted pursuant to this
Agreement is not transferable other than by will, the laws of descent and
distribution or by a qualified domestic relations order (as defined in Section
414(p) of the Internal

4



--------------------------------------------------------------------------------



 



Revenue Code). The Option will be exercisable during Optionee’s lifetime only by
Optionee or by Optionee’s legal representative in the event of Optionee’s
Disability. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, obligations or torts of Optionee.
     (d) Amendment and Termination. No amendment, modification or termination of
the Option or this Agreement shall be made at any time without the written
consent of Optionee and Company.
     (e) No Guarantee of Tax Consequences. The Company and the Committee make no
commitment or guarantee that any federal or state tax treatment will apply or be
available to any person eligible for benefits under the Option. The Optionee has
been advised and been provided the opportunity to obtain independent legal and
tax advice regarding the grant and exercise of the Option and the disposition of
any Shares acquired thereby.
     (f) Severability. In the event that any provision of this Agreement shall
be held illegal, invalid, or unenforceable for any reason, such provision shall
be fully severable, but shall not affect the remaining provisions of the
Agreement, and the Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had not been included herein.
     (g) Supersedes Prior Agreements. This Agreement shall supersede and replace
all prior agreements and understandings, oral or written, between the Company
and the Optionee regarding the grant of the Options covered hereby.
     (h) Governing Law. The Option shall be construed in accordance with the
laws of the State of Louisiana without regard to its conflict of law provisions,
to the extent federal law does not supersede and preempt Louisiana law.
     19. Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:
(a) Optionee:                                         
(b) Grant Date:                                         
(c) Shares:                      of the Company’s Common Stock.
(d) Option Price: US $___ Dollars ($___) per Share.
(e) Vesting Schedule: Options for Shares shall vest as follows:
Date         Options Vesting

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has, as of ___, caused this Agreement to be
executed on its behalf by its duly authorized officer, and Optionee has hereunto
executed this Agreement as of the same date.

                  PETROQUEST ENERGY, INC.    
 
           
 
  By:                      
 
      Charles T. Goodson    
 
      Chairman and Chief Executive Officer    
 
                Address for Notices:    
 
                400 E. Kaliste Saloom Road         Suite 6000         Lafayette,
Louisiana 70508    
 
                OPTIONEE    

                            Printed Name:                      
 
                Address for Notices:    
 
                     
 
                     
 
                     

 